Citation Nr: 1529967	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  06-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to schedular ratings in excess of 30 percent prior to June 18, 2007, and in excess of 50 percent from June 18, 2007, for diabetic retinopathy.

2.  Entitlement to an extra-schedular rating for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2009, the Board remanded the case for further development.  The case was returned to the Board, and the Board issued a decision in June 2012.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2013, the Court issued a Memorandum Decision vacating the Board decision and remanding the matter for readjudication consistent with the Court's decision.

In June 2014 the Board remanded the case for further development.

The Board notes that a December 2013 rating decision denied the Veteran's claim for special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.  After issuance of a statement of the case on that issue in September 2014, the Veteran submitted a VA Form 9 (substantive appeal) in January 2015.  The RO informed him in a February 2015 letter that his substantive appeal had not been timely received.  As the Veteran has not submitted a notice of disagreement with the February 2015 determination regarding the timeliness of his substantive appeal, the Board has no jurisdiction to address this issue.

The issue of entitlement to an extra-schedular rating for diabetic retinopathy is being REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Prior to June 18, 2007, the Veteran's diabetic retinopathy was manifested by visual acuity of no worse than counting fingers for the right eye and 20/40 for the left eye and field of vision limited to no worse than to 39 degrees in the right eye and 49 degrees in the left eye.

2.  Since June 18, 2007, the Veteran's diabetic retinopathy has been manifested by visual acuity no worse than light perception only for the right eye and 20/60 for the left eye, and field of vision limited to no worse than 41 degrees in the left eye, with testing not possible in the right eye.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent prior to June 18, 2007, and a schedular rating in excess of 50 percent from June 18, 2007, for diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2014), 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Veteran was provided all required notice by correspondence dated in April 2005, March 2006 and November 2009.  The claim was subsequently readjudicated, most recently in a January 2015 supplemental statement of the case.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was provided VA medical examinations in July 2004, May 2005, December 2009, April 2011, and December 2014.  The examinations along with their expert medical opinions are sufficient evidence for deciding the claim for increased schedular rating.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Law and Regulations - Increased Ratings 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

The Board recognizes that the criteria for rating disabilities of the eye changed during the course of the appeal.  To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable. 

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008). 

Eye impairment is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a, (2008). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008). 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008). 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008). 

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076, 6078 (2008). 

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200. 38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2008), ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees. 

Diagnostic Code 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60). Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

III. Factual Background and Analysis

Historically, an April 1991 rating decision awarded service connection (in pertinent part) for diabetic retinopathy secondary to service-connected diabetes mellitus. 

A July 2004 VA eye examination report notes that the Veteran had corrected distant vision of 20/80 in the right eye and 20/25 in the left eye.  On external examination of the eyes, the lids, lashes and conjunctivae all appeared normal.  The extraocular muscles were full.  There was no phoria or tropia.  The Veteran did not claim diplopia.  Slit-lamp examination showed clear cornea and conjunctivae.  Both anterior chambers were deep without flare, cell, or evidence of previous intraocular inflammation.  The iris and pupil were normal in both eyes.  There was no rubeosis iridis noted.  Visual field testing revealed degrees at each meridian as follows:

Meridians

Temporally
(85)
Down
Temporally
(85)
Down
(65)
Down
Nasally
(50)
Nasally
(60)
Up nasally
(55)
Up
(45)
Up
Temporally
(55)
Right
65
75
50
45
50
45
35
40
Left
70
75
55
50
45
45
45
40

The results of Goldmann visual field testing of the left eye showed an average contraction to 53 degrees.  The results of Goldmann visual field testing of the right eye showed an average contraction to 52 degrees.

In March 2005, the Veteran submitted a claim for increased (greater than 30 percent) rating for diabetic retinopathy.

A May 2005 VA ophthalmology examination report notes that the Veteran had corrected vision of 20/100 in the right eye and 20/25 in the left eye.  On external examination of the eyes, the lids, lashes and conjunctivae all appeared normal.  The extraocular muscles were full.  There was no phoria or tropia; the Veteran did not claim diplopia.  Slit-lamp examination showed normal looking cornea and conjunctivae.  Both anterior chambers were deep without flare, cell, or evidence of previous intraocular inflammation.  The iris and pupil were normal in both eyes. There was no rubeosis iridis noted and the lenses of both eyes showed minor cortical lens changes.  Visual field testing revealed degrees at each meridian as follows:

Meridians

Temporally
(85)
Down
Temporally
(85)
Down
(65)
Down
Nasally
(50)
Nasally
(60)
Up nasally
(55)
Up
(45)
Up
Temporally
(55)
Right
55
50
40
30
30
35
30
45
Left
65
65
55
50
50
30
30
40

The results of Goldmann visual field testing of the left eye showed an average contraction to 49 degrees.  The results of Goldmann visual field testing of the right eye showed an average contraction to 39 degrees. 

A February 2007 VA ophthalmology clinic note shows visual acuity with correction at a distance for the right eye as counting fingers at two feet.  Visual acuity with correction at a distance for the left eye was 20/40.

A June 18, 2007, VA ophthalmology note indicates that the Veteran's visual acuity with correction at distance for the right eye was light perception only.  Visual acuity with correct at distance for the left eye was 20/60.  A July 2007 VA optometry clinic note indicates a diagnosis of proliferative diabetic retinopathy.

In a July 2007 rating decision, the evaluation of diabetic retinopathy was increased to 50 percent effective June 18, 2007.  In addition, the Veteran was awarded special monthly compensation for loss of use of an eye effective June 18, 2007.

An August 2007 VA ophthalmology clinic note shows that right eye vision was counting fingers at 2 feet and left eye vision was 20/40.

Private treatment records from September 2007 show right eye vision as counting fingers at 1 foot and left eye vision as 20/50. 

A December 2009 VA ophthalmology examination report notes that the Veteran had corrected distant vision of "counts fingers" in the right eye and 20/50 in the left eye.  On external examination of the eyes, the lids, lashes and conjunctivae all appeared normal.  The extraocular muscles were full.  There was no phoria or tropia.  Slit-lamp examination showed clear cornea and conjunctivae.  Both anterior chambers were deep without flare, cell, or evidence of previous intraocular inflammation.  The iris and pupil were normal in both eyes.  There was no rubeosis iridis noted.  Visual field testing was not accomplished.

An April 2011 VA examination report notes that the Veteran had corrected distant vision of light perception only in the right eye and 20/50 in the left eye.  Full thickness macular hole was noted in the right eye.  Visual field testing was not possible in the right eye.  Visual field testing in the left eye revealed degrees at each meridian as follows:

Meridians

Temporally
(85)
Down
Temporally
(85)
Down
(65)
Down
Nasally
(50)
Nasally
(60)
Up nasally
(55)
Up
(45)
Up
Temporally
(55)
Left
70
65
40
30
50
30
20
20

The results of Goldmann visual field testing of the left eye showed an average contraction to 41 degrees. 

A December 2014 VA examination report notes the Veteran had a history of cataracts, macular hole, glaucoma, and proliferative retinopathy.  Visual acuity was noted as 5/200 in the right eye and 20/40 or better in the left eye.  The examiner stated that the Veteran's vision in the right eye was limited to no more than light perception.  Diplopia was not present.  On external examination of the eyes, the lids, lashes, and conjunctivae all appeared normal.  The irises were normal in both eyes.  The Veteran's visual impairment was attributed to his proliferative diabetic retinopathy.  Visual field testing was not performed.  

Prior to June 18, 2007:

For the period prior to June 18, 2007, the Veteran's service-connected eye disability is evaluated as 30 percent disabling.  Upon careful review of the evidence of record, the Board finds that during this timeframe, the Veteran's bilateral visual acuity, at its worst, was counting fingers for the right eye and 20/40 for the left eye.  This warrants a 30 percent rating under Diagnostic Code 6074.  In addition, at its worse, the Veteran's bilateral field of vision impairment was to 39 degrees in the right eye and 49 degrees in the left eye.  This warrants a 30 percent rating under Diagnostic Code 6080.  Therefore, a schedular rating in excess of 30 percent for the period is not warranted.

From June 18, 2007:

For the period beginning June 18, 2007, the Veteran's service-connected eye disability is evaluated as 50 percent disabling.  Upon careful review of the evidence of record, the Board finds that during this timeframe, the Veteran's bilateral visual acuity, at its worst, was light perception only for the right eye and 20/60 for the left eye.  This warrants a 50 percent rating under Diagnostic Code 6069.  In addition, at its worse, the Veteran's bilateral field of vision impairment was to 41 degrees in the left eye, with testing not possible in the right eye.  This warrants a 10 percent rating under Diagnostic Code 6080, or, rating as 20/70, a 50 percent rating under Diagnostic Code 6069.  Therefore, a schedular rating in excess of 50 percent for the period is not warranted.



ORDER

Entitlement to a schedular rating in excess of 30 percent prior to June 18, 2007, and a schedular rating in excess of 50 percent from June 18, 2007, for diabetic retinopathy, is denied.


REMAND

Regarding an extraschedular rating for the Veteran's service-connected diabetic retinopathy, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating issue to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, the Board is bifurcating the Veteran's claim for an increased rating for his service-connected diabetic retinopathy into one part that is a schedular evaluation (discussed and decided above) and another part that deals with an extraschedular evaluation of that disability.  

The Court's memorandum decision found that in its previous decision the Board did not complete the first step in the three-step inquiry for extraschedular consideration because the Board did not compare the severity and symptomatology of the claimant's disability to the rating schedule.  In response, the Board then remanded the case to obtain a medical opinion addressing whether the Veteran's symptoms of eye pain and glare can be attributed to his service-connected diabetic retinopathy.  Such examination/opinion was obtained in August 2014.  

In January 2015 the RO issued a supplemental statement of the case (SSOC) that did not list or address the August 2014 VA examination.  Rather, it focused on the results of a December 2014 VA examination (with January 2015 addendum) and VA treatment records.  

Because the August 2014 VA examination report is relevant to the extra-schedular component of the Veteran's claim and the RO failed to comply with the Board's directive to issue an SSOC considering any additional evidence obtained as a result of the June 2014 remand, the Board must remand the extra-schedular portion of the claim remaining on appeal for the RO to readjudicate the claim in light of the additional evidence, to consider whether referral for an extra-schedular rating is warranted, and, if not fully favorable to the Veteran, for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2014).  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Consider whether referral for extraschedular consideration for diabetic retinopathy is warranted based on the August 2014 VA examination.  If the benefit sought remains denied, issue an SSOC specifically addressing the August 2014 VA examination and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


